                                                                                           FILED
                                                                                  2018 Nov-20 PM 02:10
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA

                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

DARRIUS MACK,                             )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       )     Case No.: 7:17--02104-CLS-HNJ
                                          )
WARDEN WILLIE THOMAS,                     )
et al.,                                   )
                                          )
      Defendants.                         )

                            MEMORANDUM OPINION

      The magistrate judge filed a report on October 11, 2018, recommending that

defendants’ motion for summary judgment (Doc. 16) be granted.               (Doc. 27).

Although the parties were advised of their right to file specific, written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the magistrate judge’s report is

ADOPTED and the recommendation is ACCEPTED. Accordingly, the court

ORDERS that defendants’ motion for summary judgment is GRANTED, the court

finding no genuine issues of material fact exist. A final judgment will be entered

contemporaneously herewith.

      DONE this 20th day of November, 2018.



                                          United States District Judge
